Citation Nr: 1017541	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-38 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for basaloid squamous cell 
carcinoma of the left sinonasal cavity, postoperative, due to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active military service from October 1962 to 
August 1987, including service in Vietnam.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

A personal hearing before the Board scheduled for April 13, 
2010 in Washington, D.C. was cancelled by the Veteran in a 
statement received on March 30, 2010.

The Veteran is presently in receipt of a 100 percent 
schedular evaluation for service-connected chronic 
lymphocytic leukemia, effective July 29, 2008.

The issue on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.   


REMAND

The Veteran had service in Vietnam and, therefore, is 
presumed to have been exposed to herbicides like Agent 
Orange.  See 38 U.S.C.A. § 1116(f)(West 2002); 38 C.F.R. § 
3.307 (2009).

Although there are certain disabilities that are presumed 
incurred in service as a result of exposure to Agent Orange 
for veterans, the disability at issue is not specifically 
included on the list of presumptive diseases enumerated by 
the Secretary pursuant to the applicable statute.  38 C.F.R. 
§§ 3.307, 3.309(e) (2009).  

However, the Veteran has argued that the diagnosed basaloid 
squamous cell carcinoma of the left sinonasal cavity would 
also qualify for inclusion as a "soft tissue sarcoma," one 
of the enumerated disorders presumed to have been incurred as 
a result of exposure to herbicides.  38 C.F.R. §§ 3.307, 
3.309(e) (2009).  The Board is not able to ascertain if the 
disorder may be so characterized, and it is  now well-settled 
that in its decisions, the Board may not rely upon its own 
unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. 
App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  

Notwithstanding the presumption provisions, a claimant is not 
precluded from establishing service connection for disability 
due to Agent Orange exposure with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom., Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-
61 (1997).  

The Veteran had problems with sinusitis in service.  Basaloid 
squamous cell carcinoma of the left sinonasal cavity was 
diagnosed in 2006.  There is a notation in a September 2007 
VA treatment record to "[p]lease consider an association of 
this tumor with Agent Orange Exposure."  

n McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims addressed the 
four elements that must be considered in determining whether 
a VA medical examination must be provided as required by 38 
U.S.C.A. § 5103A.

Specifically, the Court held that the third element, an 
indication that the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there "may" 
be a nexus between the two.  Therefore, based on the above 
evidence, especially the September 2007 treatment report, the 
Board finds that a nexus opinion is warranted on the issue of 
whether the Veteran's basaloid squamous cell carcinoma of the 
left sinonasal cavity is due to service.  

Based on the above, this case is REMANDED for the following 
actions:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for basaloid squamous cell 
carcinoma of the left sinonasal cavity 
since August 2008, the date of the most 
recent medical evidence on file.  After 
securing the necessary authorization, the 
AMC/RO must attempt to obtain copies of 
any pertinent treatment records 
identified by the Veteran that have not 
been previously secured.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran of this and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.  

2.  Following the above, the AMC/RO will 
arrange for the review of the Veteran's 
claims file by an appropriate health care 
provider in order to provide an opinion 
on whether the Veteran's basaloid 
squamous cell carcinoma of the left 
sinonasal cavity is due to service, to 
include exposure to herbicides, and if 
the disorder may be characterized as a 
"soft tissue sarcoma.".  The following 
considerations will govern the review and 
opinion:

a. The claims folder and a copy of 
this remand must be made available 
to the reviewer in conjunction with 
this examination.   The health care 
provider must acknowledge receipt 
and review of the claims file in any 
report generated as a result of this 
remand.  

b. After reviewing the claims file, 
the health care provider will 
provide an opinion on whether the 
Veteran's basaloid squamous cell 
carcinoma of the left sinonasal 
cavity was either incurred in or 
aggravated by service, to include 
exposure to herbicides such as Agent 
Orange, and if the disorder may be 
characterized as a "soft tissue 
sarcoma."  A complete rationale for 
all opinions must be provided.  The 
report prepared must be typed.  

c. If the reviewer is unable to 
render an opinion without resort 
to speculation, this should be 
noted and explained.

d. If the reviewer responds to the 
above inquiry that he or she cannot 
so opine without resort to 
speculation, the AMC/RO will attempt 
to clarify whether there is evidence 
that needs to be obtained in order 
to render the opinion non-
speculative and to obtain such 
evidence.

If the reviewer determines that an 
examination is needed before the 
requested opinion can be rendered, the 
AMC/RO should schedule the Veteran for 
such an examination.

3.  After the above has been completed, 
the AMC/RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the Veteran's claim for 
service connection for basaloid squamous 
cell carcinoma of the left sinonasal 
cavity, postoperative, secondary to 
herbicides.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The AMC/RO and the Veteran are advised that the Board is 
obligated by law to ensure that the AMC/RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the AMC/RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


